Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/086,934 for an ACCESSORY HOOK, filed on 11/2/2020.  This correspondence is in response to applicant's reply filed on 2/16/2022.  Claims 1, 2 and 4-20 are pending.
Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the hook wherein the projection is received within the recess of the sleeve and the pin is received within the opening of the projection when the clamp is in the closed position, in combination with the other limitations recited therein; regarding claim 11, the prior art does not teach the hook wherein the first portion includes the second threads and the second portion includes an enlarged groove that aligns with the second threads when the clamp is in a closed position, in combination with the other limitations recited therein; regarding claim 16, the prior art does not teach the hook comprising a second portion extending from the second region of the collar, the second portion having a semi-annular cross section, the first portion including a first segment having an annular cross- section and a second segment having a semi-annular cross-section defining a cutout area configured to receive the second portion, in combination with the other limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        April 28, 2022